Citation Nr: 1824796	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-03 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back condition.

2. Entitlement to service connection for a scalp condition.

3. Entitlement to service connection for a respiratory condition.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of those proceedings is of record.

The Board denied this appeal in a February 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in March 2016 granting a Joint Motion for Remand (JMR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMR.

In August 2016, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the August 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1. The evidence of record is against a finding that the Veteran has a low back disability that is related to an injury sustained during active service.

2. The evidence of record is against a finding that the Veteran has a respiratory condition that is related to an injury sustained during active service.

3. The evidence of record is against a finding that the Veteran has a scalp condition that is related to an injury sustained during active service.


CONCLUSION OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a respiratory condition have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).

3. The criteria for service connection for a scalp condition have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A. Low back condition

The Veteran contends that his low back condition is due to his active service.  See October 2010 Veterans Application for Compensation or Pension.  Following a review of the record and the Veteran's contentions, the Board finds that service connection for a low back condition is not warranted.

With regard to the first element of service connection, current disability, the Veteran has a current diagnosis of degenerative joint disease (DJD) of the thoracolumbar spine and degenerative disc disease (DDD) of the thoracolumbar spine.  See May 2017 Back Conditions VA Disability Benefits Questionnaire (DBQ) examination. 

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, service treatment records are silent for complaints or diagnosis of a low back disorder. 

In February 2014, the Veteran attended a Board videoconference hearing.  He testified that he injured his back during service while jumping off the back of a military truck and lifting heavy boxes. 

In May 2017, as required by an August 2016 Board remand, the Veteran attended a VA back conditions DBQ.  The examiner diagnosed DJD and DDD of the thoracolumbar spine.  The examiner opined that the current back condition of DDD and DJD is MUCH less likely than not to have been caused or incurred by active duty.  The rationale stated was:

The veteran states that the onset of his back pain occurred shortly AFTER active duty.  If that were the case I would have expected his back pain to have been a significant problem when he was seen decades later for his initial PCP visit in 2008, or on subsequent visits in 2009, 2010 and 2011.  I say this based on the natural history of back pain caused by DJD and/or DDD.  The objective statement in the medical note I have cited above  clearly identifies the right leg sciatica starting in 2012, exacerbated when he was helping a family member lift a generator, and further worsened by the long car ride to North Carolina.  Individuals with chronic back pain from DJD and DDD do not help lift generators!  

The Board finds the May 2017 examiner's opinion most probative, as it reflects review of all of the Veteran's medical records, to include his service treatment records.  There also is no countering medical opinion.  
  
The Board acknowledges the Veteran's contention as to the cause of his disability.  However, he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation as presented here, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). The question of causation of a low back disability involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the etiology of the disabilities at issue requires a specialized understanding of the medical nature and pathology of the disorder, which the Veteran has not been shown to have.  See Jandreau, supra. As such, the Veteran's lay statements are not considered probative. 

Based on the foregoing, the Board finds that service connection for a low back disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B. Respiratory Condition

The Veteran contends that his respiratory condition is due to his active service.  See October 2010 Veterans Application for Compensation or Pension.  Following a review of the record and the Veteran's contentions, the Board finds that service connection for a respiratory condition is not warranted.

With regard to the first element of service connection, current disability, the Veteran has a current diagnosis of emphysema.  See May 2017 Respiratory Conditions VA DBQ examination.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, service treatment records show a chest cold in 1964 and a complaint of chest pain in February 1966 accompanied by difficulty swallowing.  The latter complaint was assessed as swollen and inflamed tonsils and treated with tonsil removal.  The Veteran also noted shortness of breath on his separation report of medical history. 

August 2012 VAMC treatment records indicate an x-ray diagnosis of emphysema.  Several additional treatment records indicate a history of smoking for the Veteran.

A December 2012 VAMC treatment record notes the Veteran has smoked at least half a pack of cigarettes per day for 50 years.  The treating physician opined that given the Veteran's smoking history and hyper inflated chest x-ray, he likely has emphysema and associated obstructive lung disease.

In February 2014, the Veteran attended a Board videoconference hearing.  He testified that during active duty he was exposed to heavy fumes that he constantly inhaled.  Further, he stated that he did not seek treatment for a respiratory condition prior to 2010 and was unaware he had emphysema until the day of the hearing.

In May 2017, as required by an August 2016 Board remand, the Veteran attended a VA Respiratory Conditions DBQ.  The examiner diagnosed emphysema.  The examiner opined that the Veteran's current lung condition of emphysema was caused by his decades of smoking.  The rationale stated was:

[The Veteran] was only on active duty for 2 years and since separation from active duty he has lived almost 51 years.  Therefore given the very short duration of the Veteran's exposure to pollutants while he was on active duty, it is my medical opinion that this stated exposure on active duty did not contribute in any medically significant way to the development of veteran's emphysema.

The Board finds the May 2017 examiner's opinion most probative, as a review of all of the Veteran's medical records occurred, and it adequately explains the logic of the adverse conclusion.  No medical opinion favorable to the claim is of record.  
  
The Board acknowledges the Veteran's contention as to the cause of his disability.  However, he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation as presented here, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). The question of causation of a respiratory condition involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the etiology of the disabilities at issue requires a specialized understanding of the medical nature and pathology of the disorder, which the Veteran has not been shown to have.  See Jandreau, supra. As such, the Veteran's lay statements are not considered probative. 

Based on the foregoing, the Board finds that service connection for respiratory condition is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C. Scalp Condition

The Veteran contends that his scalp condition is due to his active service.  See October 2010 Veterans Application for Compensation or Pension.  Following a review of the record and the Veteran's contentions, the Board finds that service connection for a scalp condition is not warranted.

With regard to the first element of service connection, current disability, the Veteran has a current diagnosis of lichen simplex chronicus of the scalp.  See May 2017 VA Skin Diseases DBQ.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, service treatment records are silent for complaints or diagnosis of a scalp condition.  They show instead tinea cruris and paronychia.  

A November 2008 VAMC treatment record indicates that the Veteran's complaint of scalp sores present since his time in Vietnam.  The examiner noted that his itchy, flaky scalp was most consistent with seborrhea and was subsequently prescribed Nizoral shampoo. 

In February 2014, the Veteran attended a Board videoconference hearing.  He testified that he developed scalp sores in Vietnam from contaminated shower water. 

In May 2017, as required by an August 2016 Board remand, the Veteran attended a VA Skin Diseases DBQ.  The examiner diagnosed lichen simplex chronicus of the scalp.  He opined that the Veteran's skin condition on the scalp is less likely as not incurred in or caused by service to include the tinea cruris and paronychia during service as the condition started after the service and there is no documentation of the skin condition prior to 2008.  Moreover, lichen simplex chronicus of the scalp is a completely unrelated skin condition to tinea cruris and paronychia.

The Board acknowledges the Veteran's contention as to the cause of his disability.  However, he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation as presented here, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). The question of causation of a scalp condition involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the etiology of the disabilities at issue requires a specialized understanding of the medical nature and pathology of the disorder, which the Veteran has not been shown to have.  See Jandreau, supra. As such, the Veteran's lay statements are not considered probative. 

Based on the foregoing, the Board finds that service connection for scalp condition is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a low back condition.

Entitlement to service connection for a scalp condition.

Entitlement to service connection for a respiratory condition.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


